Case 18-14374-JDW         Doc 16   Filed 01/18/19 Entered 01/18/19 12:48:07             Desc Main
                                   Document     Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF MISSISSIPPI

   IN RE: BRYAN BROWN                                           CHAPTER 13

   DEBTOR                                                       CASE NO. 18-14374 JDW

                     OBJECTION TO PROOF OF CLAIM
       FILED BY MISSISSIPPI DEPARTMENT OF REVENUE [CLAIM NO. 10]

           COMES NOW the above-named Debtor, by and through his attorney of record

   in this case, and objects to the Proof of Claim filed by Mississippi Department of

   Revenue (“Creditor”). In support thereof, shows unto the Court the following:

           1.     Creditor filed its proof of claim in the amount of $382.00 (Clm. #10) on

                  January 16, 2019, for estimated priority and unsecured taxes in tax year

                  2017.

           2.     Because the Debtor’s only income for the year indicated on the claim

                  consists of Social Security benefits, he is not required to file a tax return.

                  The Debtor would state the liability for that year is the responsibility of

                  his ex-spouse, who did have taxable income during the tax year indicated

                  on the claim.

           3.     The Creditor should amend its claim to $0.00 or withdraw the claim.

           4.   Other grounds to be shown at the hearing.

           WHEREFORE, the Debtor prays this Court will sustain this Objection to Proof

   of Claim at the hearing hereon, and the claim be disallowed, and for such other, further

   and general relief to which the Debtor may be entitled.      This the 18th day of January,

   2019.

                                                         /s/Robert H. Lomenick
                                                         ROBERT H. LOMENICK
                                                         Post Office Box 417
                                                         Holly Springs, MS 38635
                                                         rlomenick@gmail.com
Case 18-14374-JDW       Doc 16    Filed 01/18/19 Entered 01/18/19 12:48:07           Desc Main
                                  Document     Page 2 of 3


                            UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF MISSISSIPPI

   IN RE: BRYAN BROWN                                          CHAPTER 13

   DEBTOR                                                      CASE NO. 18-14374 JDW

                          NOTICE OF OBJECTION TO CLAIM

          YOU ARE HEREBY NOTIFIED that an objection to your claim has been filed

   in the above referenced bankruptcy case. Your claim may be reduced, modified, or

   eliminated. If you do not want the Court to eliminate or change your claim, a written

   response to the attached objection to claim must be filed with:

   Clerk, U.S. Bankruptcy Court
   Northern District of Mississippi
   703 Hwy 145 North
   Aberdeen, MS 39730

   and a copy must be served on the undersigned Debtor(s)’ attorney and the Chapter 13

   trustee on or before thirty (30) days from the date of this notice. In the event a written

   response is filed, the court will notify you of the date, time and place of the hearing

   thereon.

   DATED: January 18, 2019

   CHAPTER 13 STANDING TRUSTEE:
   Ms. Locke D. Barkley
   Chapter 13 Trustee
   6360 I-55 North, Suite 140
   Jackson, MS 39211
                              /s/Robert H. Lomenick
                              KAREN B. SCHNELLER, MSB 6558
                              ROBERT H. LOMENICK, JR., MSB 104186
                              SCHNELLER & LOMENICK, P.A.
                              126 NORTH SPRING STREET
                              POST OFFICE BOX 417
                              HOLLY SPRINGS, MS 38635
                              662-252-3224/karen.schneller@gmail.com
                                         rlomenick@gmail.com
Case 18-14374-JDW       Doc 16    Filed 01/18/19 Entered 01/18/19 12:48:07           Desc Main
                                  Document     Page 3 of 3


                                 CERTIFICATE OF SERVICE

             I, Karen B. Schneller/Robert H Lomenick, attorney for the Debtor, hereby
   certify that a copy of the foregoing Objection to Proof Of Claim and the Notice to
   Objection to Claim has this day been served upon the Chapter 13 Trustee, the U.S.
   Trustee and Internal Revenue Service, either by electronic means or by United States
   Mail.

   Bankruptcy Section-Mississippi Department of Revenue
   P.O. Box 22808
   Jackson, MS 39225-2808

   Locke Barkley, via ECF

   Office of U.S. Trustee, via ECF

            This the 18th Day of January, 2019.

                                                  /s/Robert H Lomenick
                                                  KAREN B. SCHNELLER
                                                  ROBERT H. LOMENICK
